Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending in this application as a preliminary amendment [7/23/2020].
Claim 1 has been amended [7/23/2020].
Claims 2-10 have been newly added [7/23/2020].

Drawings
The drawings received on 6/1/2020 are accepted for examination purposes.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/656,069, filed on 110/31/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/1/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,235,108. Although the claims at issue are not identical, they are not patentably distinct from each other because instant application claims 1-9 are fully encompassed in and generic compared to conflicting claims 1-8 of U.S. Patent No. 10,235,108.
Instant Application 16/888,889
US Patent No. 10,235,108
1. An image recording apparatus, comprising: 

a first communication interface configured to perform communication with an information processing apparatus according to a first communication standard; 



an image recorder configured to perform image recording; and 





a processor configured to perform: 

controlling the first communication interface to receive first identification information, which is stored in the mobile terminal and which distinguishes the mobile terminal from other terminals, from the information processing apparatus over the communication according to the first communication standard; 

when the first identification information is received from the information processing apparatus, controlling the second communication interface to receive, from the mobile terminal over communication according to the second communication standard, a request that comprises the first identification information and that requests the processor to transmit a response to the 

controlling the second communication interface to transmit the response to the mobile terminal over the communication according to the second communication standard; and 

controlling the image recorder to perform image recording when the processor receives an image recording instruction from the mobile terminal after the processor transmits the response to the mobile terminal by the second communication interface over the communication according to the second communication standard.



a first communication interface configured to perform communication with an image-data output device according to a first communication standard; 



an image recorder configured to perform image recording; 

an indicator configured to operate to indicate the image recording apparatus used for the image recorder; and 

a processor configured to perform: 

controlling the first communication interface to receive image data and first identification information, which is stored in the mobile terminal and which distinguishes the mobile terminal from other terminals, from the image-data output device over the communication according to the first communication standard; 

when the image data and the first identification information are received from the image data output device, controlling the second communication interface to receive, from the mobile terminal over communication according to the second communication standard, a request that comprises the first identification information and that requests the processor to transmit a -2-response to the 

controlling the second communication interface to transmit the response to the mobile terminal over the communication according to the second communication standard; and 

controlling the indicator to operate to indicate the image recording apparatus used for the image recording after the processor transmits the response to the mobile terminal by the second communication interface over the communication according to the second communication standard.


wherein the processor is configured to perform controlling the indicator to operate to indicate the image recording apparatus used for the image recording after the processor transmits the response to the mobile terminal by the second communication interface over the communication according to the second communication standard.
1. … an indicator configured to operate to indicate the image recording apparatus used for the image recorder; 



controlling the indicator to operate to indicate the image recording apparatus used for the image recording after the processor transmits the response to the mobile terminal by the second communication interface over the communication according to the second communication standard.


record an image on a recording medium based on the image data stored in the storage, after the processor receives the first identification information from the mobile terminal via the second communication interface.  

2. The image recording apparatus according to claim 1, further comprising a storage, wherein the processor is configured to: when the processor receives, via the first communication interface, the image data, the first identification information, and information indicating whether storage printing is to be performed based on the image data, store the received image data into the storage; and 

record an image on a recording medium based on the image data stored in the storage, after the processor receives the first identification information from the mobile terminal via the second communication interface.  

4. The image recording apparatus according to claim 3, wherein the processor is configured to: transmit the received first identification information via the second communication interface over one-way communication; 

receive the first identification information from the mobile terminal via the second communication interface over one-way communication; and 

when the information indicating whether the storage printing is to be performed based on the image data is received via the first communication interface, record an image on a recording medium based on the image data 



receive the first identification information from the mobile terminal via the second communication interface over one-way communication; and 

when the information indicating whether the storage printing is to be performed based on the image data is received via the first communication interface, record an image on a recording medium based on the image data 



4. The image recording apparatus according to claim 1, wherein the processor is configured to be switched to a state in which communication is allowed via the second communication interface according to the second communication standard, after the processor receives the image data and the first identification information from the image-data output device via the first communication interface.  

6. The image recording apparatus according to claim 1, wherein the processor is configured to: receive the request from the mobile terminal via the second communication interface, the request containing the first identification information and distance information indicating a distance between the mobile terminal and the image recording apparatus; and 

transmit the response to the reception of the first identification information to the mobile terminal via the second communication interface when the distance indicated by the 



-4-transmit the response to the reception of the first identification information to the mobile terminal via the second communication interface when the distance indicated by the 



6. The image recording apparatus according to claim 1, wherein the first identification information is transmitted from the mobile terminal to the image-data output device and transmitted from the image-data output device to the image recording apparatus.  

8. The image recording apparatus according to claim 1, wherein the first identification information is created by the information processing apparatus and transmitted to the mobile terminal.
7. The image recording apparatus according to claim 1, wherein the first identification information is created by the image-data output device and transmitted to the mobile terminal.

9. An image recording apparatus, comprising: 

a first communication interface configured to perform communication with an information processing apparatus according to a first communication standard; 

5a second communication interface configured to perform communication with a mobile terminal according to a second communication standard that is different from the first communication standard and that is a wireless communication standard; 

an image recorder configured to perform image recording; and 



a processor configured to perform: 

controlling the first communication interface to receive first identification information, which is stored in the mobile terminal and which distinguishes the mobile terminal from other terminals, from the information processing apparatus over the communication according to the first communication standard; 









when the first identification information is received from the information processing apparatus, controlling the second communication interface to transmit a response to the mobile terminal over communication according to the second communication standard; and 

controlling the image recorder to perform image recording when the processor receives an image recording instruction from the mobile terminal after the processor transmits the response to the mobile terminal by the 


a first communication interface configured to perform communication with an image-data output device according to a first communication standard; 

a second communication interface configured to perform communication with a mobile terminal according to a second communication standard that is different from the first communication standard and that is a wireless communication standard; 

an image recorder configured to perform image recording; 



a processor configured to: perform 

receiving image data, first identification information, and information indicating whether storage printing is to be performed based on the image data from the image-data output device via the first communication interface, the first identification information being identification information that is stored in the mobile terminal; 

when the processor receives, via the first communication interface, the image data, the first identification information, and the information indicating whether the storage printing is to be performed based on the image data, store the received image data into the storage; 

when the processor receives the first identification information from the mobile terminal via the second communication interface, perform transmitting a response to the reception of the first identification information to the mobile terminal via the second communication interface; and 

record an image on a recording medium based on the image data stored in the storage, after the processor receives the first identification information from the mobile 



Conclusion
The prior art of record
Ohhashi (US-10,235,108): Non-Statutory Double Patent
Maekawa et al. (US-2016/0041798): Figs 2, 4, par 0041, 0046, 0049, 0058, 0063, 0069, 0079-0081, 0086 
Okigami et al. (US-9,075,554): col 9, lines 11-57
Takano et al. (US-2017/0374068): Fig 10, par 0044, 0069-0070
Asafuku (US-2011/0222110): par 0085

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J WILLIAMS whose telephone number is (571)270-3954.  The examiner can normally be reached on M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677